Exhibit 10.28






UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
(Key Employee)


Grantee:
 
 
 
Number of RSUs Granted:
RSUs subject to Performance-Based Vesting, subject to increase in accordance
with this Agreement
 
 
Date of Grant:
 
 
 
Vesting Schedule for Performance-Based RSUs:
See Schedule A





THIS AGREEMENT (the “Agreement”) is entered into as of the _____day of ______,
_________, by and between UNITED COMMUNITY BANKS, INC., a Georgia corporation
(the “Company”), and the individual designated above (the “Grantee”).
WHEREAS, the Company maintains the United Community Banks, Inc. Amended and
Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the Grantee has
been selected by the Committee to receive a Restricted Stock Unit Award, vesting
upon either the specified passage of time as specified above or fulfillment of
the performance criteria as set forth in Schedule A attached hereto, under the
Plan;
WHEREAS, the performance objectives, if any, shall be established as reasonable
and achievable goals consistent with the safe and sound operation of the
Company;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
1.Award of Restricted Stock Units
1.1Grant. The Company hereby grants to the Grantee an award of Restricted Stock
Units (“RSUs”) in the amount set forth above, subject to, and in accordance
with, the restrictions, terms, and conditions set forth in this Agreement and
the Plan. The grant date of this award of RSUs is set forth above (the “Date of
Grant”).
1.2Construction. This Agreement (including Schedule A attached hereto, if
applicable) shall be construed in accordance and consistent with, and subject
to, the provisions of the Plan (the provisions of which are incorporated herein
by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
1.3Execution of the Agreement. This Award is conditioned on the Grantee’s
execution of this Agreement. By executing this Agreement, the Grantee agrees to
the terms set forth in this Agreement (and the provisions of the Plan
incorporated herein). If this Agreement is not executed by the Grantee and
returned to the Company within seven (7) days of the Date of Grant, it may be
canceled by the Committee resulting in the immediate forfeiture of all RSUs
granted hereunder.
2.Vesting and Termination of Employment
2.1Vesting. Subject to this Section 2 and Section 7, if the Grantee remains
employed by the Company, the RSUs shall vest in accordance with the vesting
schedule set forth above, if the RSUs vest upon the passage of time, or the
schedule attached hereto as Schedule A, if applicable, if the RSUs vest upon





--------------------------------------------------------------------------------




the fulfillment of performance criteria set forth herein. Each date on which the
RSUs vest, either by the specified passage of time or fulfillment of the
performance criteria in accordance with Schedule A, if applicable, is
hereinafter referred to as a “Vesting Date”. Notwithstanding the foregoing, no
Vesting Date can be any earlier than the day immediately after the day which is
twelve (12) months and thirty (30) days following the Date of Grant (the period
from the Date of Grant until the day which is twelve (12) months and thirty (30)
days following the Date of Grant being hereinafter referred to as the “Initial
Restriction Period”). Except as otherwise provided herein, on the Vesting Date,
a number of Shares equal to the number of vested RSUs shall be issued to the
Grantee free and clear of all restrictions imposed by this Agreement (except
those imposed by Sections 3.3 and 7 below). As soon as practicable (and no later
than thirty (30) days) after the Vesting Date, the Company shall transfer such
Shares to an unrestricted account in the name of the Grantee (or, if the Grantee
has died, to his or her surviving spouse or, if none, to the Grantee’s estate).
For purposes of this Agreement, employment with a Subsidiary of the Company or
service as a member of the Board of Directors of the Company or a Subsidiary
shall be considered employment with the Company.
2.2Termination of Employment Due to Death or Disability. If the Grantee’s
employment is terminated by the Company as a result of death or Disability (as
defined in the Plan), any unvested portion of the grant that would have vested,
either by the specified passage of time or the fulfillment of the performance
criteria in accordance with Schedule A, if applicable, with respect to the year
in which the termination occurred had the Grantee remained employed and any
earlier year, and any unvested portion of the grant that would have vested in
the subsequent year following termination had the Grantee remained employed,
shall remain outstanding and all remaining unvested RSUs shall be immediately
forfeited. A number of Shares equal to the number of unvested RSUs described in
the preceding sentence shall become vested and shall be transferred to the
Grantee (or the Grantee’s surviving spouse or estate) in the manner provided in
Section 2.1 upon attainment of the original Vesting Date(s) (just as if the
Grantee had remained employed) and/or the applicable performance criteria set
forth on Schedule A, if applicable.
2.3Termination of Employment by the Company for Cause. If the Grantee’s
employment is terminated by the Company for Cause (as defined in the Plan), the
unvested RSUs shall be forfeited immediately as of the Date of Termination.
2.4Termination of Employment by the Company Without Cause or by the Grantee For
Good Reason after the Initial Restriction Period.
2.4.1    If the Grantee’s employment with the Company is terminated after the
expiration of the Initial Restriction Period either (i) by the Company without
Cause (as defined in the Plan) or (ii) by the Grantee for Good Reason (as
defined in Section 2.4.2 below), the unvested RSUs shall become vested on a
pro-rata basis, as set forth in Schedule A.
2.4.2    For purposes of this Agreement, “Good Reason” for termination by the
Grantee of the Grantee’s employment shall mean the occurrence (without the
Grantee’s express written consent) of:
(i)    a material reduction in the Grantee’s responsibilities at the Company;


(ii)    the required relocation of the Grantee’s employment to a location
outside of the market area of the Company;


(iii)    a material reduction in the levels of coverage of the Grantee under the
Company’s director and officer liability insurance policy or indemnification
commitments; or


(iv)    a substantial reduction in the Grantee’s base salary, a material
reduction in his or her incentive compensation or the taking of any action by
the Company which would, directly or indirectly, materially reduce any of the
benefits provided to the Grantee under any of the Company’s pension, 401(k),
deferred compensation, life insurance, medical, accident or disability plans in
which the Grantee is participating.





--------------------------------------------------------------------------------




2.4.3    The Grantee must give the Company notice of any event or condition that
would constitute “Good Reason” within ninety (90) days of its initial existence
and upon receipt of such notice, the Company shall have thirty (30) days to
remedy the event or condition. If the event or condition is not remedied within
such thirty (30) day period, any termination of employment by the Grantee for
“Good Reason” must occur within six (6) months of the Grantee learning of the
initial existence of the condition or event.


2.4.4    The Grantee’s right to terminate employment for Good Reason shall not
be affected by the Grantee’s incapacity due to physical or mental illness,
except for a Disability. The Grantee’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.


2.5Termination During the Initial Restriction Period. If the Grantee’s
employment is terminated by the Company without Cause prior to the expiration of
the Initial Restriction Period by the Company, any unvested RSUs shall be
forfeited immediately as of the Date of Termination.
2.6    Termination of Employment by the Grantee for Other Reasons. If the
Grantee retires or voluntarily terminates his or her employment for any reason
other than for Good Reason (as defined above) after the expiration of the
Initial Restriction Period, the outstanding unvested RSUs shall immediately be
forfeited as of the Date of Termination.


2.7    Nontransferability. The RSUs may not be sold, assigned, transferred,
pledged, or otherwise encumbered prior to the date the Grantee becomes vested in
the RSUs and the Shares are issued.
2.8    Section 409A Compliance. To the extent applicable, this Agreement shall
at all times be interpreted and operated in compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the standards,
regulations or other guidance promulgated thereunder (“Section 409A”). Any
action that may be taken (and, to the extent possible, any action actually
taken) by the Company shall not be taken (or shall be void and without effect),
if such action violates the requirements of Section 409A. Any provision in this
Agreement that is determined to violate the requirements of Section 409A shall
be void and without effect. In addition, any provision that is required to
appear in this Agreement in accordance with Section 409A that is not expressly
set forth herein shall be deemed to be set forth herein, and the Agreement shall
be administered in all respects as if such provision were expressly set forth.
The Company shall delay the commencement of any delivery of Shares that are
payable to the Grantee upon his separation from service if the Grantee is a “key
employee” of the Company (as determined by the Company in accordance with
procedures established by the Company that are consistent with Section 409A) to
the date which is immediately following the earlier of (i) six (6) months after
the date of the Grantee’s separation from service or (ii) the Grantee’s death,
to the extent such delay is required under the provisions of Section 409A to
avoid imposition of additional income and other taxes, provided that the Company
and the Grantee agree to take into account any exemptions available under
Section 409A. For purposes of this Agreement, termination of employment shall be
construed consistent with the meaning of a separation from service within the
meaning of Section 409A.
3.Change in Capitalization; Deferral Rights
3.1Following the Grant Date of the RSUs through the date that is the earlier of
(i) the date that the RSUs are vested and transferred to the Grantee pursuant to
Section 2.1 or (ii) the date that the RSUs are forfeited, the Grantee shall be
credited with dividend equivalents or other distributions declared on the Shares
represented by the RSUs in the manner determined by the Committee. Within thirty
(30) days after a Vesting Date, Grantee shall be paid in cash the dividend
equivalents or other distributions with respect to the vested RSUs to which the
dividend equivalents or other distributions relate, less applicable
withholdings.





--------------------------------------------------------------------------------




3.2In the event of a change in capitalization, the Committee shall make
appropriate adjustments in accordance with Section 4.3 of the Plan to reflect
the change in capitalization, provided that any such additional Shares or
additional or different shares or securities reflected in any such adjustment
shall remain subject to the restrictions in this Agreement.
3.3The Grantee represents and warrants that he is acquiring the Shares under
this Agreement for investment purposes only, and not with a view to distribution
thereof. The Grantee is aware that the Shares may not be registered under the
federal or any state securities laws and that for that reason, in addition to
the other restrictions on the Shares, they will not be able to be transferred
unless an exemption from registration is available or the Shares are registered.
By making this award of RSUs, the Company is not undertaking any obligation to
register the RSUs under any federal or state securities laws.
3.4To the extent the Grantee is eligible to participate in a deferred
compensation plan established for such purpose, the Grantee may elect to defer
delivery of the Shares that would otherwise be due by virtue of the lapse or
waiver of the vesting requirements as set forth in Section 2. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such deferrals which shall be in compliance with
Section 409A.
4.No Right to Continued Employment
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Grantee’s employment at any time. The
Grantee is employed by the Company “at will,” which means that either the
Grantee or the Company may terminate the Grantee’s employment at any time, for
any reason.
5.Taxes and Withholding
The Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs and any dividends or dividend
equivalents paid on such RSUs. The Company and the Grantee agree to report the
value of the RSUs in a consistent manner for federal income tax purposes. The
Company shall have the right to retain and withhold from any payment of Shares
(for the minimum required withholdings or such other amounts as will not result
in adverse accounting treatment to the Company) or cash the amount of taxes
required by any government to be withheld or otherwise deducted and paid with
respect to such payment. At its discretion, the Company may require the Grantee
to reimburse the Company for any such taxes required to be withheld and may
withhold any distribution in whole or in part until the Company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to the Grantee an amount equal to such taxes required
to be withheld or withhold and cancel (for the minimum required withholdings or
such other amounts as will not result in adverse accounting treatment to the
Company) (in whole or in part) a number of Shares having a market value not less
than the amount of such taxes.
6.The Grantee Bound By The Plan
The Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus
for the Plan, and agrees to be bound by all the terms and provisions thereof.
7.Restrictive Covenants
7.1In consideration for the grant of the RSUs, continued employment with the
Company, and other good and valuable consideration, the Grantee agrees to the
following:
(i)    During the Grantee’s employment with the Company and for a one (1) year
period after the Date of Termination, the Grantee will not directly or
indirectly, individually, or on behalf of any Person other than the Company or a
Subsidiary:





--------------------------------------------------------------------------------




(a)    solicit any Customers for the purpose of providing services identical to
or reasonably substitutable for the Company’s Business;
(b)    solicit or induce, or in any manner attempt to solicit or induce, any
Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will; or
(c)    knowingly or intentionally damage or destroy the goodwill and esteem of
the Company, any Subsidiary, the Company’s Business or the Company’s or any
Subsidiary’s suppliers, employees, patrons, customers , and others who may at
any time have or have had relations with the Company or any Subsidiary.
(ii)    During the Grantee’s employment with the Company and at all times
thereafter, the Grantee will not disclose or use Confidential Information,
except as necessary to carry out his or her duties as an employee of the
Company.


(iii)    Upon termination or expiration of the Grantee’s employment with the
Company for any reason whatsoever or at any time, the Grantee will upon request
by the Company deliver promptly to the Company all materials (including
electronically-stored materials), documents, plans, records, notes, or other
papers, and any copies in the Grantee’s possession or control, relating in any
way to the Company’s Business, which at all times shall be the property of the
Company.


7.2For purposes of this Agreement, the following terms shall have the meanings
specified below:
(i)    “Company’s Business” means the business of operating a commercial or
retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.


(ii)    “Confidential Information” means information, without regard to form,
relating to the Company’s or any Subsidiary’s customers, operation, finances,
and business that has value to the Company or any Subsidiary, is not generally
known to competitors of the Company or a Subsidiary and that the Grantee became
aware of due to his or her employment with the Company. Confidential Information
includes, but is not limited to, technical or non-technical data (including
personnel data), formulas, patterns, compilations (including compilations of
customer information), programs, devices, methods, techniques, processes,
financial data or lists of actual or potential customers (including identifying
information about customers), whether or not in writing. Confidential
Information includes information disclosed to the Company or any Subsidiary by
third parties that the Company or any Subsidiary is obligated to maintain as
confidential. Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret only shall be treated as Confidential Information
under this Agreement for a five (5) year period after the Date of Termination.


(iii)    “Customers” means all Persons that (1) the Grantee serviced or
solicited on behalf of the Company or any Subsidiary during the twenty-four (24)
months prior to the Date of Termination, (2) whose dealings with the Company or
any Subsidiary were coordinated or supervised, in whole or in part, by the
Grantee during the twenty-four (24) months prior to the Date of Termination, or
(3) about whom the Grantee obtained Confidential Information during the
twenty-four (24) months prior to the Date of Termination, as a result of the
Grantee’s association with the Company.


(iv)    “Date of Termination” means the date upon which the Grantee’s employment
with the Company ceases for any reason.







--------------------------------------------------------------------------------




(v)    “Person” means any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.


7.3    If the Grantee violates the restrictive covenants set forth in Section
7.1, then the Company shall be entitled to all remedies available in law or
equity. In addition (and without limiting the foregoing), if the Grantee
violates the restrictive covenants set forth in Section 7.1, the Committee
shall, notwithstanding any other provision in this Agreement to the contrary,
(i) cancel the outstanding RSUs that are not yet vested or with respect to which
Shares have not yet been issued to the Grantee, and (ii) require the Grantee to
return to the Company any Shares issued to the Grantee pursuant to vesting of
the RSUs (or to pay to the Company the greater of the then current value of any
such Shares or the value of the shares as of the applicable Vesting Date) that
occurred (or will occur) during the period six (6) months prior to and one (1)
year after the Date of Termination.
7.4    The Grantee acknowledges and agrees that the provisions of Section 7.1
are reasonable as to time, scope and territory given the Company’s need to
protect its Confidential Information and its relationships and goodwill with its
customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. The Grantee represents that
he or she has the skills and abilities to obtain alternative employment after
the Date of Termination that would not violate the covenants in Section 7.1 and
that these covenants do not pose an undue hardship on the Grantee. The Grantee
further acknowledges that his or her breach of any of the covenants in Section
7.1 would likely cause irreparable injury to the Company, and therefore entitles
the Company to injunctive relief, in addition to any other remedies available in
law or equity.


7.5    The Defend Trade Secrets Act (18 U.S.C. § 1833(b)) states: “An individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Accordingly, Grantee shall have the right to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Grantee shall also have the right to disclose trade secrets in
a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure. Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).


8.    Modification of Agreement; Severability
If any provision of this Agreement is held by a court of competent jurisdiction
to be overly broad or unenforceable for any reason, the parties authorize such
court to modify and enforce such provision to the extent the court deems
reasonable. If any provision of this Agreement is found by a court to be
overbroad or otherwise unenforceable and not capable of modification, it shall
be severed and the remaining covenants and clauses enforced in accordance with
the tenor of this Agreement. The parties may modify, amend, suspend or terminate
this Agreement or may waive any terms or conditions of this Agreement but only
by a written instrument executed by the parties hereto.


9.    Governing Law and Forum
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Georgia without giving effect to
the conflicts of laws principles thereof. The parties agree that they will not
file any action arising out of or relating in any way to this Agreement





--------------------------------------------------------------------------------




other than in the United States District Court for the Northern District of
Georgia or the Superior Court of Union County, Georgia. The parties consent to
personal jurisdiction and venue solely within these forums and waive all
possible objections thereto.
10.    Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.
11.    Entire Agreement
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. Wherever appropriate in this Agreement, personal pronouns shall be
deemed to include the other genders and the singular to include the plural.
Wherever used in this Agreement, the term “including” means “including, without
limitation.”
12.    Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
and the Plan shall be determined by the Committee. Any determination made by the
Committee shall be final, binding and conclusive on the Grantee and the Company
and their successors, assigns, heirs, executors, administrators and legal
representatives for all purposes.
[EXECUTION PAGE FOLLOWS]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.                        
By accepting this Agreement, the Grantee hereby accepts the RSU grant subject to
all its terms and provisions and agrees to be bound by the terms and provisions
of this Agreement, including Section 7, the Plan and Schedule A attached hereto,
if applicable. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board of Directors of the Company,
or the Compensation Committee or other Committee responsible for the
administration of the Plan, upon any questions arising under the Plan.


By accepting this Agreement, the Grantee hereby acknowledges that
notwithstanding any other provision herein, and in addition to other
restrictions stated herein, any award, or any payment related thereto paid to
the Grantee, shall be limited to the extent required by the federal or state
regulatory agency having authority over the Company. The Grantee agrees that
compliance by the Company with such regulatory restrictions, even to the extent
that payments are limited, shall not be a breach of this Agreement by the
Company.


By accepting this Agreement, the Grantee hereby consents to the holding and
processing of personal data provided by him to the Company for all purposes
necessary for the operation of the Plan. These include, but are not limited to:


(a)    administering and maintaining Plan records;
(b)    providing information to any registrars, brokers or third party
administrators of the Plan; and
(c)    providing information to future purchasers of the Company or the business
in which the Grantee works.



















